Per Curiam:
The proof is that the plaintiff did not look behind him where the automobile was and where it should have been expected. Had plaintiff looked over the road he would have seen the car and in prudence would have refrained from deflecting his course without warning the driver of the car. Had he given an ample signal of his intended turn, he could expect the following car to regard it. Upon cross-examination he stated that he did give such signal but the belated statement was denied by the chauffeur and was not noticed by the onlookers; but the plaintiff’s testimony, standing alone, is chiefly insufficient because it appears that he knowingly made a misstatement as to the moneys paid Dr. Love. Having betrayed his oath in that regard, he cannot be regarded as having observed it in a matter so vital as the manual warning. The verdict is against the weight of the evidence, and the judgment and order of the County Court of Kings county should be reversed and a new trial ordered, costs to abide the event. Thomas, Carr, Stapleton, Mills .and Rich, JJ., concurred. Judgment and order of the County Court of Kings county reversed and new trial ordered, costs to abide the event.